Title: From John Adams to Uriah Forrest, 13 May 1799
From: Adams, John
To: Forrest, Uriah



Sir
Quincy May 13th 1799

I received on Saturday, your friendly letter of the 28th of April and I thank you for it. & should be very happy if it were in my power to comply with your advice—not so much on account of any real public utility, as in compliance with what you call, the public sentiment. I have reason to believe however that this sentiment is chiefly in Philadelphia & Georgetown. “The people elected me to administer the government” it is true, and I do administer it here at Quincy, as really as I could do at Philadelphia. The Secretaries of State, Treasury, War, Navy & the Attorney General, transmit me daily by the post all the business of consequence, &  nothing is done without my advice & direction, when I am here, more than when I am in the same city with them. The post goes very rapidly and I answer by the return of it, so that nothing suffers or is lost.
Your speculative conjectures concerning the views of parties upon the chief Seat in the synnagogue, are founded in human nature, in attentive observation of life and on actual facts. What then? They give me no anxiety.
Mrs. Adams; it is true is better but she is still in a State so delicate & has such returns of that dreadful disorder, which kept her on the brink of the grave, almost all the last summer, that it would be a presumptuous imprudence, little less criminal than deliberate suicide for her to attempt to go one hundred miles, South of this latitude, before the violent heat of Summer shall be passed
With great & sincere esteem & affection I am Sir /  your most obedient and most humble Servant
